UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53875 Eco Building Products, Inc. (Exact name of registrant as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices)(Zip Code) (760) 732-5826 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. oLarge accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The number of shares outstanding of each of the issuer's classes of common equity as of May 20, 2014: 2,846,538,527 shares of common stock. 1 Table of Contents Page Number PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of March 31, 2014 and June 30, 2013 3 Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2014 and 2013 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4. Controls and Procedures. 31 Part II - OTHER INFORMATION 32 Item 1. Legal Proceedings. 32 Item 1A. Risk Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 34 Item 4. Mine Safety Disclosures. 34 Item 5. Other Information. 34 Item 6. Exhibits. 34 SIGNATURES 35 Explanatory Note for Amendment 1: This Amendment #1 to our Quarterly Report only furnishes the XBRL presentation not filed with the previous 10Q filed on May 20, 2014. No other changes, revisions, or updates were made to the original amended filing. 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS Mar 31 June 30 UNAUDITED ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $152,143 and $152,143, respectively Inventories, net of allowance for obsolete inventory or $47,264 and $47,264, respectively Prepaid expenses Notes receivable - related party Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $661,710 and $514,788, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Accrued interest Deferred revenue Other payables and accrued expenses Derivative Liability Convertible notes payable, net of debt discount Current maturities of notes payable Loans payable - related party Loans payable - other Total current liabilities LONG TERM LIABILITIES Notes payable, less current maturities Total long term liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' DEFICIT Series A Preferred stock, $0.001 par value, 30,000 shares authorized, 30,000 shares issued and outstanding at March 31, 2014 $
